Citation Nr: 1646595	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-34 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 24, 2002 for the award of service connection for coronary artery disease, status post-myocardial infarction.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967, including service in Vietnam, and his decorations include a Vietnam Gallantry Cross.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for coronary artery disease, status post-myocardial infarction (claimed as ischemic heart disease), assigning a 30 percent disability rating effective August 31, 2010.  

The Veteran testified at a videoconference hearing before the undersigned in August 2015, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further development is necessary, as the duty to assist has not been satisfied.  38 U.S.C.A. § 5103A.

The Veteran contends that service treatment records (STRs) from a field hospital in Vietnam and post-service treatment records from VA facilities in Miami, Florida and Fayetteville, Arkansas have not been associated with the claims file and were not been considered by the AOJ in previous rating decisions.  Specifically, the Veteran asserts that records from Vietnam would show that he had a heart attack in service and was treated at a field hospital in Chu Lai, and that he was also treated after service at VA medical facilities in Miami and Fayetteville.  See the August 2015 Board hearing transcript and the May 2016 statement.

The record reflects that general requests for STRs were made to the National Personnel Records Center (NPRC) in September 1967 and June 1973.  The NPRC responded to both requests that available requested records were forwarded.  The claims file contains various STRs; however, no medical records relating to the Veteran's service in Vietnam are associated with the claim file, including no records from a military hospital showing treatment for a heart attack, and there is no documentation to indicate that attempts were made to obtain such records.  As such, attempts should be made to obtain these records.

In addition, outstanding VA treatment records are also necessary before adjudication of the claim.  The Veteran asserted in the August 2015 Board hearing and in a May 2016 statement that he has been treated by VA at medical facilities in Miami and Fayetteville.  No such records are currently contained in the claims file.  As such, these VA treatment records should be associated with the claims file.  VA has a duty to seek the records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Request and attempt to obtain any records related to the Veteran's alleged in-service heart attack in Chu Lai, Vietnam, and subsequent treatment at a field hospital.  Written documentation of any development action, or of any determination that further attempts to obtain the records would be futile, should be placed in the claims file.  The Veteran should be notified of the inability to obtain the records.

2.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran, to include any records from VAMCs in Miami, FL, and Fayetteville, AK.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




